Citation Nr: 1744179	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  15-42 785A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs VISN Fee Consolidation Unit
In Flowood, Mississippi 


THE ISSUE

Entitlement to reimbursement for expenses related to non-VA hospital care and treatment at Houston Northwest Medical Center beginning on January 23, 2015.

[Additional pending claims for clothing allowances, specially adapted housing, benefits under 38 U.S.C.A. § 1151, service connection, increased disability ratings, and entitlement to an automobile allowance will be addressed in separate decisions.]


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to January 1975, from November 2005 to March 2006, and from October 2006 to December 2007, to include service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in October 2015 by the Department of Veterans Affairs (VA) VISN Consolidated Fee Unit in Flowood, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement of medical expenses incurred as a result of private treatment at Houston Northwest Medical Center on January 23, 2015.  She has asserted that the conditions for which she was treated were emergent and life-threatening, including severe pain and loss of use of her left arm as a result of an undiagnosed rotator cuff injury and elevated blood pressure of at least 170/100, which was in part the result of medication prescribed by VA being ineffective in treating the condition.  

A review of the file shows that the VA treatment records for follow-up evaluation of the Veteran's left arm and shoulder are of record, as are the Veteran's statements of the circumstances of the treatment at issue.  However, the specific private medical records showing the actual treatment received for which she seeks reimbursement are not part of the claims file.  These records are essential in determining whether the treatment sought was emergent in nature, to include whether a prudent person would have believed there was a risk to her life. 

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Veteran a signed release form allowing VA to receive a copy of the Houston Northwest Medical Center treatment of the Veteran beginning on January 23, 2015.  Once the signed release form is received, the relevant records should be obtained and incorporated in the claims file.

The Veteran should be advised of her responsibility to respond to the request for such a release form, as set forth in 38 C.F.R. § 3.159 (c)(1)(i), (ii).

2. The Veteran's claim for reimbursement should then be re-adjudicated, with consideration given to the provisions of 38 U.S.C.A. §§ 1725 and 1728.  If the benefit sought is not granted in full, a supplemental statement of the case (SSOC) should be issued and the Veteran and her representative, if any, should be provided an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




